IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RENEE MAZER,                                 : No. 69 MM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 SUSAN CORNBLUTH, BROOKE GLEN                 :
 BEHAVIORAL HOSPITAL, AND                     :
 GHOSALA RAGHAVA REDDY M.D.,                  :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Petition for Allowance of Appeal,

treated as a Petition for Review is DENIED.